DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are presented for allowance. 

3.	This allowance of application 16/783498 is in response to Applicant’s claims filed on February 6, 2020.

Claim Interpretation

4.	Claim 3 recites “Base64.”  Instant specification [0034] states “Bluetooth Low Energy (BTLE),” and [0057] states “present techniques provide a generic transport protocol that operates on top of BTLE.  This new protocol uses Base64 encoding, for example, and segmenting to transport a general purpose data stream across a standard BTLE characteristic.”  [0060] states “converts a binary data stream [] into a string using encoding such as Base64 or another suitable encoding technique” and “once all of the data is received by the client, then the client can reconstruct the original data by running a Base64 decode on the String received,” and [0069] states “the payload size can be a size of the string encoded in Base64 that represents the data to be sent across a connection [] between the processing system 101 and the processing system 102.”



According to Wikipedia, “in programming, base64 is a group of binary-to-text encoding schemes that represent binary data (more specifically, a sequence of 8-bit bytes) in an ASCII string format by translating the data into a radix-64 representation.  The term base64 originates from a specific MIME content transfer encoding.  Each non-final Base64 digit represents exactly 6 bits of data.  Three 8-bit bytes (i.e., a total of 24 bits) can therefore be represented by four 6-bit Base64 digits.”  

“Common to all binary-to-text encoding schemes, Base64 is designed to carry data stored in binary formats across channels that only reliably support text context.  Base64 is particularly prevalent on the World Wide Web[1]  where its uses include the ability to embed image files or other binary assets inside textual assets such as HTML and CSS files.“

According to Josefsson (“The Base16, Base32, and Base64 Data Encodings”, RFC 4648, 2006), the Abstract states “this document describes the commonly used base 64, base 32, and base 16 encoding schemes.”  [Page 5] states “Based 64 Encoding”…  “The Base 64 encoding is designed to represent arbitrary sequence of octets in a form that allows the use of both upper- and lower case letters but that need not be human th character, “=”, is used to signify a special processing function.).”  “The Base 64 Alphabet” is (Value:Encoding is from 0:A to 25:Z, from 26:a to 51:z, from 52:0 to 61:9, 62:+, and 63:/) where (pad) = .  “The pad character ‘=’ is typically percent-encoded when used in an URI [9], but if the data length is known implicitly, this can be avoided by skipping the padding.”  “This encoding may be referred to as ‘base64url’.  This encoding should not be regarded as the same as the ‘base64’ encoding and should not be referred to as only ‘base64’.   Unless clarified otherwise, ‘base64’ refers to the base 64 in the previous section.“
	
	These explanations/defintions provide an interpretation of “Base64” applied to all the claims.

5.	Claims 6, 7, 16 and 17 appear to be equations.  However, when considered with the independent claims, the potential equations in the dependent claims, as a whole, are acceptable.

6.	Claim 20 recites “a computer readable storage medium having program instructions embodied therewith.”  Instant specification [0129] states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating 

Examiner’s Amendment

7.	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

8.	Authorization for this examiner’s amendment was given by David K. Kincaid via a telephone interview and via email to USPTO on August 10, 2021.

9.	The claims have been amended as follows:

1.	(original) A computer-implemented method for exchanging data between a plurality of processing systems, the method comprising:
converting, by a first processing system, a binary data stream into a string using encoding;
advertising, by the first processing system, standard characteristics to a second processing system;

transmitting, by the first processing system, the payload size and the payload characteristics to the second processing system.

2.	(original) The computer-implemented method of claim 1, wherein the encoding is Base64 encoding.

3.	(original) The computer-implemented method of claim 2, wherein the payload size is a size of the string encoded in Base64 that represents the data to be sent across a connection between the first processing system and the second processing system.

4.	(original) The computer-implemented method of claim 1, further comprising, subsequent to advertising the standard characteristics to the second processing system, forming a connection between the first processing system and the second processing system without a manual pairing process.

5.	(original) The computer-implemented method of claim 1, further comprising: 
transmitting, by the first processing system, the data to the second processing system.

6.	(currently amended) The computer-implemented method of claim 5, 
wherein the transmitting is performed ( n  / packetSize ) times, 
where n is a size of the data, and 
packetSize is a size of a portion of the data.

7.	(currently amended) The computer-implemented method of claim 5, 
wherein the transmitting is performed ( n  / packetSize) + 1 times when the ( n  / packetSize ) yields a remainder, 
where n is a size of the data, and 
packetSize is a size of a portion of the data.

8.	(original) The computer-implemented method of claim 5, wherein the binary data stream is converted to the string using Base64 encoding, the method further comprising reconstructing, by the second processing system, the data received from the first processing system by performing a Base64 decoding on the data to generate the binary data stream.

9.	(original) The computer-implemented method of claim 5, wherein the data is first data, the method further comprising:
subsequent to completing the transmitting of the first data, receiving, by the first processing system, second data from the second processing system.



11.	(original) The computer-implemented method of claim 1, wherein the first processing system and the second processing system utilize Bluetooth Low Energy.

12.	(original) A system comprising:
a memory comprising computer readable instructions; and
one or more processing devices for executing the computer readable instructions, the computer readable instructions controlling the one or more processing devices to perform operations for exchanging data between a plurality of processing systems, the operations comprising:
converting, by a first processing system, a binary data stream into a string using encoding;
advertising, by the first processing system, standard characteristics to a second processing system;
receiving, by the first processing system, a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and


13.	(original) The system of claim 12, 
wherein the encoding is Base64 encoding, and 
wherein the payload size is a size of the string encoded in Base64 that  represents the data to be sent across a connection between the first processing system and the second processing system.

14.	(original) The system of claim 12, wherein the operations further comprise, subsequent to advertising the standard characteristics to the second processing system, forming a connection between the first processing system and the second processing system without a manual pairing process.

15.	(original) The system of claim 12, wherein the operations further comprise:
transmitting, by the first processing system, the data to the second processing system.

16.	(currently amended) The system of claim 15, 
wherein the transmitting is performed ( n / packetSize ) times, 
where n is a size of the data, and 
packetSize is a size of a portion of the data.


wherein the transmitting is performed (n / packetSize) + 1 times when the ( n / packetSize ) yields a remainder, 
where n is a size of the data, and 
packetSize is a size of a portion of the data.

18.	(original) The system of claim 15, wherein the binary data stream is converted to the string using Base64 encoding, the method further comprising reconstructing, by the second processing system, the data received from the first processing system by performing a Base64 decoding on the data to generate the binary data stream.

19.	(original) The system of claim 15, 
wherein the data is first data, 
wherein the operations further comprise:
subsequent to completing the transmitting of the first data, receiving, by the first processing system, second data from the second processing system.

20.	(currently amended) A  computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or 
converting, by a first processing system, a binary data stream into a string using encoding;
advertising, by the first processing system, standard characteristics to a second processing system;
 receiving, by the first processing system, a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and
transmitting, by the first processing system, the payload size and the payload characteristics to the second processing system.

Reason for Allowance
10.	Claims 1, 12 and 20 of the present invention are directed towards exchanging data between a plurality of Processing Systems (PSs).  A 1st PS converts a Binary Data Stream (BDS) into a string using encoding.  The 1st PS advertises Standard Characteristics (SCs) to a 2nd PS.  The 1st PS receives a request from the 2nd PS for a payload size and payload characteristics for the data to be transmitted from the 1st PS to the 2nd PS.  The 1st PS transmitting the payload size and the payload characteristics to the 2nd
converting, by a first processing system, a binary data stream into a string using encoding;
advertising, by the first processing system, standard characteristics to a second processing system;
receiving, by the first processing system, a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and
transmitting, by the first processing system, the payload size and the payload characteristics to the second processing system.

11.	Regarding allowed claims 1, 8 and 15 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

	Kato (EP 0122027 B1) Page 2 teaches the “converting” limitation.

Flake et al. (US Pub 20080103896) [0004] [0005] [0015] [0031] [0044] [0045] [0121] teach the “advertising” limitation.

	Cannon et al. (US Pub 20160196576) teach the “advertising” limitation.

	Keifer (US Pub 20030093308) [0024] teaches the “advertising” limitation.

Denboer et al. (US Pub 20170026905) [0030]-to-[0032] [0059] teach the “advertising” limitation.

Fruehling et al. (US Pub 20200021397) [0040]-to-[0042] teach the “receiving” limitation.

Le Saint et al. (US Pub 20160241389) [0189] [0193] [0194] [0195] [0197] [0220] [0240] teach the “transmitting” limitation.

Yin et al., (US pub 20130155898) [0050] [0164] [0166] [0250] teach the “transmitting” limitation.

According to Wikipedia, “in programming, Base64 is a group of binary-to-text encoding schemes that represent binary data (more specifically, a sequence of 8-bit bytes) in an ASCII string format by translating the data into a radix-64 representation.  The term base64 originates from a specific MIME content transfer encoding.  Each non-final Base64 digit represents exactly 6 bits of data.  Three 8-bit bytes (i.e., a total of 24 bits) can therefore be represented by four 6-bit Base64 digits.”  

“Common to all binary-to-text encoding schemes, Base64 is designed to carry data stored in binary formats across channels that only reliably [1]  where its uses include the ability to embed image files or other binary assets inside textual assets such as HTML and CSS files.“

12.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The definition provides explanation/clarification to some critical features (e.g., Base64).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	August 11, 2021